        Case 1:13-cr-00271-LTS Document 983 Filed 09/16/20 Page 1 of 2

Lincoln Leandro Rivas-Pena                   4                              232158 – ER.cr
Docket Number: 13 CR 271-11 (LTS)




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK
                              PROBATION OFFICE

                                JUDICIAL RESPONSE

THE COURT ORDERS:



[X]   Transfer of Jurisdiction to the District of New Jersey APPROVED



[ ]   Transfer of Jurisdiction to the District of New Jersey DENIED



[ ]   Other




                                                        /s/ Laura Taylor Swain
                                                         Honorable Laura Taylor Swain
                                                         U.S. District Judge
                                                         September 16, 2020
                                                         Date
                     Case 1:13-cr-00271-LTS Document 983 Filed 09/16/20 Page 2 of 2


PROB 22                                                                                                  DOCKET NUMBER (Tran. Court)
(Rev. 2/88)                                                                                              13 CR 271-11 (LTS)
                                TRANSFER OF JURISDICTION
                                                                                                         DOCKET NUMBER (Rec. Court)



 NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE:              DISTRICT

 Lincoln Leandro Rivas-Pena                                        SOUTHERN DISTRICT OF NEW YORK
 New Jersey
                                                                   NAME OF SENTENCING JUDGE

                                                                   Honorable Laura Taylor Swain, U.S. District Judge
                                                                   DATES OF PROBATION/SUPERVISED             FROM          TO
                                                                   RELEASE:
                                                                                                             10/05/2018 10/04/2023

 OFFENSE

 Conspiracy to Distribute and Possess with the Intent to Distribute Heroin and Cocaine in Violation of 21 U.S.C.
 841(b)(1)(C) and 846, a Class C Felony.


 PART 1 - ORDER TRANSFERRING JURISDICTION


 UNITED STATES DISTRICT COURT FOR THE "SOUTHERN DISTRICT OF NEW YORK"

           IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
 releasee named above be transferred with the records of the Court to the United States District Court for the District of
 New Jersey upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that the period
 of probation or supervised release may be changed by the District Court to which this transfer is made without further
 inquiry of this Court.*




              September 16, 2020                                         /s/ Laura Taylor Swain
                                                                              United States District Judge
              Date

 *This sentence may be deleted in the discretion of the transferring Court.

 PART 2 - ORDER ACCEPTING JURISDICTION

 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY

         IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
 and assumed by this Court from and after the entry of this order.




              Effective Date                                                  United States District Judge
